Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The correction to the disclosure, received in reply filed on 14 June 2022, is acknowledged. The correction is acceptable, and has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims recite the limitation “the handle is formed from two concave recesses”.  This limitation is confusing because it defines the handle as being formed by opposing concave indentations (as recited in respective base claims 1 and 8) and a pair of concave recesses. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 5-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelzl (US 9221423).
Claim 1- Stelzl discloses a handheld seatbelt snagging apparatus (Gripping Device 1), the apparatus comprising: 
an elongated plate tapered through a midsection (fig. 1, the plate portion between the belt-snagging portion 8 and the handle portion 9 is shown to be tapered), having a handle (13) and having a distal end (8) and a proximal end (9), the distal end comprising a rectangular tab (11) adapted to snag a seatbelt (col. 2: 43-50), wherein the tab is bent outward (col. 4: 46-49); 
wherein the elongated plate comprises a planar top surface and planar bottom surface (fig. 2- the surfaces of the distal end 8 are shown to be generally planar, and the surfaces of the proximal end 9 are shown to be generally smooth and even along their extension and are thereby fully encompassed by the term “planar”); and 
wherein the handle (13) is formed from opposing concave indentations on lateral edges of the elongated plate.
With reference to figures 1 and 2, Stelzl teaches that the handle comprises: a loop (14) which defines opposing inner edges (see the left and right dashed lines in fig. 1) that meet the limitations “lateral edges of the elongated plate”, wherein the shape of said inner edges are concave and “indentations” are concavities (see below marked-up clip of fig. 2). 

    PNG
    media_image1.png
    171
    341
    media_image1.png
    Greyscale

With reference to the limitation “a square tab”: the specific shape of a tab structured for snagging a vehicle seatbelt is considered an obvious matter of design choice provided the shape is capable of performing the expected function of snagging a seatbelt; and, the claimed shape has not been identified as being a critical or significant feature of the tab for yielding a different function or patentable distinction from the prior art, in light of the specification (¶ [0028]). Stelzl teaches the height dimension (4b) of the tab (11), which determines its overall shape (col. 2: 42-47, fig. 1), is selected from an optimum and workable range of heights (col. 4: 8-13) for properly snagging and securing the seatbelt during use of the apparatus. Also, the illustration of the tab in figure 1 suggests that the tab height (4b) is close in measure to the tab length (shown, not designated).  Since the only difference between Stelzl’s tab and the claimed tab is that Stelzl’s tab is rectangular, the square and rectangular shapes are determined to be functional equivalents for snagging and securing a seatbelt. Based on these findings, it would have been obvious for one of ordinary skill in the art to select one of the height dimensions from Stelzl’s optimum and workable range that is suitable for snagging a seatbelt as well as equal to the length of the tab; wherein, the selection would result in the alternative tab shape of a square.  
Regarding the method step of forming the tab from “cutting this distal end”, the determination of patentability is based on the product itself, and not on its method of production; as such, the tab of Stelzl anticipates the structural limitations recited (“the distal end comprising a tab”).

Claim 2- Stelzl teaches the handheld seatbelt snagging apparatus of claim 1, wherein the tab (11) is an integral extension of and from the elongated plate. The limitation “formed from cutting the elongated plate” defines the product (tab) by a process (formed from cutting). For product-by-process claims, determination of patentability is based on the product itself, and not on its method of production; as such, the tab of Stelzl renders this claim obvious because it teaches the structural limitations for the tab recited.
Claim 5- Stelzl teaches the handheld seatbelt snagging apparatus of claim 1, wherein the elongated plate comprises two or more detachable sections (col. 9: 36-41).
Claims 6-7 – Stelzl teaches the handheld seatbelt snagging apparatus of claim 1, wherein the elongated plate is adapted to pull or push a seatbelt through a hollow interior recess of a car seat. By way of the dimensional configuration of the elongate plate disclosed (col. 2: 47-54), the plate is structurally capable of pulling or pushing a seatbelt engaged within its distal end (fig. 1) through a hollow interior recess of an infant car seat.

Claim 8- Stelzl teaches a handheld seatbelt threading apparatus (Gripping Device 1), the apparatus comprising: an elongated shaft having a handle (13) with a distal end (8) and a proximal end (9), the distal end comprising a hook (11) for snagging a seatbelt (2); wherein the handle is formed from opposing concave indentations on lateral edges of the elongated plate.
With reference to the rejection of claim 1, Stelzl teaches that the handle (fig. 1 & 2) comprises: a loop (14) which defines opposing inner edges (see the left and right dashed lines in fig. 1) that meet the limitations “lateral edges of the elongated plate”, wherein the shape of said inner edges are concave and “indentations” are concavities (see above marked-up clip of fig. 2). 
Claim 9- Stelzl teaches the handheld seatbelt threading apparatus of claim 8, wherein the hook (11) is an integral extension of and from the elongated shaft. The limitation “formed from cutting the elongated shaft” defines the product (hook) by a process (formed from cutting). For product-by-process claims, determination of patentability is based on the product itself, and not on its method of production; as such, the hook of Stelzl anticipates this claim.
Claim 11- Stelzl teaches the handheld seatbelt threading apparatus of claim 8, wherein the elongated shaft comprises two or more detachable sections (col. 9: 36-41).
Claims 12-13 – Stelzl teaches the handheld seatbelt threading apparatus of claim 8, wherein the elongated shaft is adapted to pull or push a seatbelt through a hollow interior recess of a car seat. By way of the dimensional configuration of the elongate shaft disclosed (col. 2: 47-54), the shaft is structurally capable of pulling or pushing a seatbelt engaged within its distal end (fig. 1) through a hollow interior recess of an infant car seat.


Claim(s) 1, 2, 4, 6-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 5197176).
Claims 1-2 - Reese discloses a handheld seatbelt snagging apparatus (seat belt guide 10), the apparatus comprising: an elongated plate (12, 14, 16) tapered through a midsection (fig. 5 shows that the plate tapers inward from its perimeter bead 24) having a handle (14) with a distal end (having the lip portion 16) and a proximal end (having the handle), the distal end (16) comprising a tongue-shaped tab (18) adapted to snag one of a seatbelt and a tongue of a buckle (col. 2: 1-4, col. 3: 5-6), wherein the tab is bent outward (fig. 4); wherein the elongated plate (12, 14, 16) comprises a planar top surface and planar bottom surface (fig. 4-5 shows the surfaces are generally smooth and even along their extension disposed between the beads 24); and wherein the handle is formed from opposing concave indentations on lateral edges of the elongated plate.
With reference to figures 1 and 2, Reese teaches that the handle (14) comprises: a loop (14) which defines opposing inner edges (see the top and bottom ends of inner edge 26) that meet the limitation “lateral edges of the elongated plate”, wherein the shape of said inner edges are concave and “indentations” are concavities (see this marked-up clip of fig. 2, with ovals encircling the lateral edges).

    PNG
    media_image2.png
    173
    105
    media_image2.png
    Greyscale

Regarding the limitation “formed from cutting this distal end”, this limitation defines a method step of forming the tab by “cutting” the distal end. The determination of patentability for a product claim is based on the product itself, and not on its method of production; as such, the tab of Reese anticipates the structural limitations recited (“the distal end comprising a tab”). {Nevertheless, Reese discloses a process of making the plate comprising a step of cutting, col. 2: 50-51.}
With reference to the limitation “a square tab”: the specific shape of a tab structured for snagging a vehicle seatbelt is considered an obvious matter of design choice provided the shape is capable of performing the expected function of snagging a seatbelt; and, the claimed shape has not been identified as being a critical or significant feature of the tab for yielding a different function or patentable distinction from the prior art, in light of the specification (¶ [0028]). The difference between Reese’s tab and the claimed tab is that Reese’s tab is generally an elongated u-shape (col. 3: 3-7), having more rectangular proportions (fig. 2). However, since Reese teaches the structure of the tab functions to snag one of a seatbelt and a tongue of a buckle (as explained above), the shapes of Reese’s tab and the claimed tab are considered functional equivalents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a square tab for the elongated tab of Reese because both tabs are functional equivalents for snagging and securing a seatbelt or buckle tongue.
Regarding claim 2, the limitation “formed from cutting the elongated shaft” also defines a method step of forming the tab by “cutting”; accordingly, the tab of Reese renders this claim obvious because it teaches the structural limitations for the tab recited. {Nevertheless, Reese discloses a process of making the plate comprising a step of cutting, col. 2: 50-51.}

Claim 4- Reese teaches the handheld seatbelt snagging apparatus of claim 1, wherein the opposing concave indentations forming the handle (14) are disposed at the proximal end of the elongated plate.
Claims 6-7 – Reese teaches the handheld seatbelt snagging apparatus of claim 1, wherein the elongated plate (12, 14, 16) is adapted (by its shape and dimensions, col. 2: 50-56) to pull or push a seatbelt (36) through a hollow interior recess (44) of a car seat (34). By way of the plate’s configuration, the plate is structurally capable of pulling or pushing the seatbelt engaged within its distal end (fig. 3); and with respect to the recess (44) shown, operation of the apparatus (10) comprises pushing the handle (14) through the opposing ends of the recess followed by pulling the handle to complete positioning of the seatbelt through the recess.

Claims 8-9 - Reese discloses a handheld seatbelt threading apparatus (seat belt guide 10), the apparatus comprising: an elongated shaft (12, 14, 16) having a handle (14) with a distal end (having the lip portion 16) and a proximal end (having the handle), the distal end (16) comprising a hook (18) for snagging one of a seatbelt and a tongue of a buckle (col. 2: 1-4); and wherein the handle is formed from opposing concave indentations on lateral edges of the elongated plate.
With reference to the rejection of claim 1, Reese teaches that the handle (14) comprises: a loop which defines opposing inner edges (see the top and bottom ends of inner edge 26) that meet the limitation “lateral edges of the elongated plate”, wherein the shape of said inner edges are concave and “indentations” are concavities (see the marked-up clip of fig. 2 above).  
Regarding claim 9, the limitation “formed from cutting the elongated shaft” defines a method step of forming the hook by “cutting”. The determination of patentability for a product claim is based on the product itself, and not on its method of production; accordingly, the hook of Reese teaches the structural limitations recited (“the distal end comprises a hook”).  {Nevertheless, Reese discloses a process of making the shaft comprising a step of cutting, col. 2: 50-51.}
Claim 10- Reese teaches the handheld seatbelt threading apparatus of claim 8, wherein the opposing concave indentations forming the handle (14) are disposed at the proximal end of the elongated shaft (fig. 2 shows a pair of opposing concave arcs at the inner end of the handle, opposite its outer edge 28).
Claims 12-13 – Reese teaches the handheld seatbelt threading apparatus of claim 8, wherein the elongated shaft (12, 14, 16) is adapted (by its shape and dimensions, col. 2: 50-56) to pull or push a seatbelt (36) through a hollow interior recess (44) of a car seat (34). By way of the shaft’s configuration, the shaft is structurally capable of pulling or pushing the seatbelt by a tongue of a buckle engaged within its hook (fig. 3); and with respect to the recess (44) shown, operation of the apparatus (10) comprises pushing the handle (14) through the opposing ends of the recess followed by pulling the handle to complete positioning of the seatbelt through the recess.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Sugimoto (US 5762373).
Reese discloses the handheld seatbelt snagging apparatus of claim 2, wherein the tab (18) is bent outwardly (40) from the planar top surface. Reese teaches the tab (18) is structurally configured to engage and hold the tongue (36) of a buckle of a seat belt locking assembly (fig. 5) but Reese does not teach the specific dimension(s) of the tab.  
Sugimoto discloses a seat belt locking assembly (fig. 10-11) comprising a tongue (106) of a buckle, wherein the tongue is 2.3 mm thick (col. 10: 56-60). Sugimoto teaches a thickness that is similar to the distance between the claimed tab and planar surface.  
Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tab of Reese to be bent outwardly between 3 mm and 10 mm from the planar top surface of the plate, according to Sugimoto’s teaching of a buckle tongue thickness of 2.3 mm, in order to effectively allow engagement between a buckle tongue and the tab of Reese’s apparatus.
The apparatus of Reese as modified by Sugimoto would yield the predictable result of an elongated plate comprising a tab bent outwardly between 3 mm and 10 mm from a planar top surface thereof.

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive.  Applicant notes the claims were amended to add new limitations. In response, the new limitations are discussed in the above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636